Citation Nr: 0920482	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-35 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to May 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 decision by the RO in Cleveland, Ohio 
that, in pertinent part, denied service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 2007 VA Form 9 (substantive appeal), the 
Veteran indicated that he wanted to appear at a hearing 
before a Veterans Law Judge in Washington, DC.  By a letter 
dated in March 2009, the Veteran was informed that such a 
hearing had been scheduled for May 26, 2009.  In April 2009, 
the Board received a motion from the Veteran in which he 
requested that his hearing be rescheduled; he indicated that 
he wanted to appear at a hearing before a Veterans Law Judge 
either at his local RO (i.e., a Travel Board hearing), or via 
videoconference technology.  His motion was granted in May 
2009.

Hence, the case must be remanded to the RO to schedule a 
Travel Board or a Board videoconference hearing.  See 38 
U.S.C.A. § 7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board or a Board videoconference 
hearing before a Veterans Law Judge at 
the next available opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




